[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 AUG 21, 2006
                                No. 05-17229                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                        D. C. Docket No. 03-00055-TP-SH

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

NORBERTO CHACON-BLANCO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (August 21, 2006)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Norberto Chacon-Blanco appeals the reasonableness of the two year

sentence imposed following the revocation of his supervised release, pursuant to
18 U.S.C. § 3583(e)(3). Although the sentencing guidelines range for the

revocation was only three to nine months, the district court concluded that Chacon-

Blanco would benefit from the two year intensive drug rehabilitation program.

Because this rational is reasonable, we AFFIRM.



                                I. BACKGROUND

      In March 1998, Norberto Chacon-Blanco was sentenced to seventy months

imprisonment and five years supervised release after being convicted for cocaine

and cocaine base possession, intent to distribute, and conspiracy charges, in

violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1), (b)(1)(A)–(C) and 846.

Following his release from prison, Chacon-Blanco was directed to participate in a

substance abuse program as a special condition of his supervision, but he tested

positive for cocaine use in July 2002, September 2002, November 2004, and June

2005. R2 at 3. The district court held a supervised release revocation hearing in

December 2005, correctly calculated the guidelines range of three to nine months,

and sentenced Chacon-Blanco to two years imprisonment so that he could

participate in the Bureau of Prisons’ five hundred hour drug treatment program.

Both before the district court and on appeal, Chacon-Blanco argues that he

accepted responsibility for his conduct, and therefore the two year sentence was



                                          2
unreasonable in comparison to a guidelines range of three to nine months

imprisonment.



                                  II. DISCUSSION

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106 (11th Cir. 2006)

(per curiam). A violation of a condition of supervision is a Grade C violation of

supervised release. See U.S.S.G. § 7B1.1(a)(3)(B) (2005). For a Grade C

violation, the Guidelines provide a range of three to nine months imprisonment.

Id. § 7B1.4(a).

      Additionally, for a Grade C violation of supervised release conditions, “the

court may, after considering the factors set forth in” 18 U.S.C. § 3553(a)(1),

(2)(B)–(D), and (4)–(7), revoke a term of supervised release and impose a term of

imprisonment not to exceed two years. 18 U.S.C. § 3583(e)(3). Among other

factors, courts should consider “the need for the sentence imposed . . . to provide

the defendant with needed . . . medical care . . . or . . . correctional treatment.” 18

U.S.C. § 3553(a)(2)(D).

      We have held that, for sentences imposed upon revocation of supervised

release, the guidelines range is “merely advisory, and it is enough that there is



                                            3
some indication the district court was aware of and considered them.” See United

States v. Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000) (per curiam).

Furthermore, a two year sentence imposed upon revocation of supervised release is

reasonable when it was within the statutory range and the district court considers

the § 3553(a) factors in arriving at the sentence. See Sweeting, 437 F.3d at 1107;

see also United States v. Wiggins, 220 F.3d 1248, 1249 (11th Cir. 2000)

(permitting a two year sentence in order to allow completion of the comprehensive

drug rehabilitation program).

      Chacon-Blanco is unable to show that the district court imposed an

unreasonable sentence. The district court was not required to impose a sentence

within the three to nine month guidelines range provided in U.S.S.G. § 7B1.4(a).

Furthermore, the district court’s statement that Chacon-Blanco needed a two year

sentence that would allow him to participate in the five hundred hour Bureau of

Prisons’ drug treatment program showed adequate consideration of § 3553(a)

factors, particularly subsection (a)(2)(D). Finally, the sentence was less than the

statutory maximum. Given these considerations, we cannot say that the sentence

imposed by the district court was unreasonable.




                                          4
                               III. CONCLUSION

      Chacon-Blanco has appealed the reasonableness of the two year sentence

imposed following the revocation of his supervised release. Although this

sentence is longer than the suggested guidelines range, the district court reasonably

concluded that Chacon-Blanco would benefit from the two year intensive drug

rehabilitation program. AFFIRMED.




                                          5